Exhibit 10.1
 
SEPARATION AND CONSULTING AGREEMENT AND RELEASE


THIS SEPARATION AND CONSULTING AGREEMENT AND RELEASE (“Agreement”) is made by
and between Christopher J. Sternberg, an individual residing at 16 Anchorage
Pointe, Louisville, Kentucky 40223 (“Sternberg”), and Papa John’s International,
Inc., 2002 Papa John’s Boulevard, Louisville, KY 40299 (the “Company”), as of
May 14th, 2012.




WHEREAS, Sternberg is voluntarily resigning from the Company effective June 3,
2012 (the “Separation Date”);


WHEREAS, during the period of time between the effective date of this Agreement
and the Separation Date (the “Transition Period”), Sternberg will work remotely
and assist with the transition of his duties;


WHEREAS, following the Transition Period, the Company desires to retain the
services of Sternberg as an independent contractor for the Company during the
Consulting Period to consult and advise on business and legal issues with the
Company, as needed;


WHEREAS, Sternberg desires to provide such services to the Company and its
affiliates, all upon the terms and conditions set forth in this Agreement; and


WHEREAS, Sternberg acknowledges that he was given this agreement on May 10,
2012, and informed that he has twenty-one (21) days to consider it and he has
voluntarily agreed to its terms.


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the parties agree as follows:


 
1.
Separation Date.  Effective on the date of this Agreement , Sternberg is
resigning as an officer of the Company and its subsidiaries and affiliates
(including joint ventures), including all committee, officer, board of directors
and other similar positions.  Effective on the Separation Date, Sternberg is
voluntarily terminating his employment pursuant to Section 9(a)(ii) of the
Employment Agreement dated March 5, 2012.



 
2.
Transition Period.  During the Transition Period, Sternberg will continue as an
employee, but not as an officer of the Company, working remotely to assist with
the transition of his duties at the Company.  Sternberg will work and be
available on a full-time basis for meetings and consultation as needed, and in
exchange, will receive his regular base salary and benefits during the
Transition Period.  Sternberg acknowledges and agrees that he shall have no
right to any other payment or benefits, including pursuant to his Employment
Agreement dated March 5, 2012, other than as provided in this Agreement.



 
1

--------------------------------------------------------------------------------

 


 
3.
Cooperation.  Sternberg agrees to make himself reasonably available to the
Company relating to his prior services as an officer and employee of the Company
including, but not limited to, assisting the Company and any of its affiliates
and acting as a witness in connection with any pending or threatened litigation
or other legal proceeding with respect to which the Company or such affiliates
reasonably determines his participation to be necessary, and responding to
questions and inquiries with respect to such prior services in connection with
any such proceedings.  The Company agrees to reimburse Sternberg for any and all
reasonable expenses incurred by Sternberg as a result of such participation.



 
4.
Additional Consideration.  In connection with the execution of this Agreement,
in consideration of the role that Sternberg has and will continue to undertake
in the transition of his duties and responsibilities, and as specific
consideration for the release and waiver contained in Paragraph 17 below, the
Company shall provide Sternberg the following consideration, to which he is not
otherwise entitled:



 
a.
A payment of $10,000 at the end of the Consulting Period, as defined in
paragraph 5 below.



 
b.
Should Sternberg elect COBRA continuation coverage of any health or dental
benefits provided by the Company, the Company shall pay Sternberg’s COBRA
premiums for six months following the Separation Date.  Any COBRA premiums paid
by the Company in excess of 3 months will be taxable to Sternberg.



 
c.
Papa John’s shall pay Sternberg for ten (10) days of vacation, to be included in
Sternberg’s final paycheck.



 
d.
All other benefits cease effective on the Separation Date; provided, however,
any amounts held in trust in the Papa John’s 401(k) Plan and Deferred
Compensation Plan for the benefit of Sternberg shall continue to be held in
trust for Sternberg within the parameters of the existing plan.  In addition,
any stock options or other equity awards held by Sternberg that are vested as of
the Separation Date shall remain exercisable pursuant to the terms of the equity
plan under which such options or equity awards were issued.



 
5.
Consulting Period.  The Company hereby engages Sternberg as an independent
contractor, and not as an Employee, to render consulting services to the Company
as provided herein, and Sternberg hereby accepts such engagement. The engagement
will begin at the close of business on June 3, 2012 and continue through July 3,
2012 (the “Consulting Period”), unless terminated earlier as provided
herein.  Company shall have the right to extend the Consulting Period for an
additional four weeks, at the Company’s sole discretion, at the end of the
initial Consulting Period.

 
 
2

--------------------------------------------------------------------------------

 
 
 
6.
Consulting Services.  During the Consulting Period, Sternberg shall consult with
and advise the Company on business and legal issues as the Company may
reasonably request, for approximately, but for no more than two days per week.



 
7.
Compensation; Expense Reimbursement. The Company will pay to Sternberg $2,600.00
per week during the Consulting Period (“Consulting Payments”) in consideration
of consulting services rendered under this Agreement, to be paid on a weekly
basis by delivery to Sternberg of a check in such amount payable to the order of
Sternberg.  The Company shall reimburse Sternberg for ordinary and necessary
expenses incurred by him in providing services under this Agreement, with
Sternberg requesting reimbursement of such expenses in accordance with the
Company’s current expense reimbursement policy.



 
8.
Benefits. As an independent contractor, Sternberg shall receive no employee
benefits from the Company during the Consulting Period or thereafter.



 
9.
Authority of Sternberg.  As of the date of execution of this Agreement and
during the Consulting Period, the parties agree that Sternberg will have no
authority to bind or act on behalf of the Company or any of its affiliates,
without the prior written consent of the Company.



 
10.
Confidentiality; Non-Disclosure; Non-Disparagement. Sternberg acknowledges that
he has in-depth knowledge of the Company’s intellectual property, business
practices and trade secrets, and that Sternberg performed many business-related
duties unrelated to the practice of law on behalf of the Company.  Sternberg
acknowledges that the information, observations and data relating to the
business of the Company are property of the Company, regardless of how, when or
in what capacity Sternberg obtains such information, observations or
data.  Sternberg agrees that he will not use for his own purposes or disclose to
any third party any such information, observations or data to which he gains
access or creates in connection with providing services under this Agreement
without the prior written consent of the Company.  Sternberg agrees to deliver
to the Company at the end of the Consulting Period, or at any other time the
Company may request, all memoranda, notes, plans, records and other
documentation (and copies thereof) relating to the business of the Company to
which Sternberg gained access or created in providing services under this
Agreement.  Sternberg agrees not to disparage or make derogatory comments,
verbal or written, regarding the Company, its officers, directors or employees.



 
11.
Non-Competition. Sternberg acknowledges that he has in-depth knowledge of the
Company’s intellectual property, business practices and trade secrets, and that
Sternberg performed many business-related duties unrelated to the practice of
law on behalf of the Company.  Sternberg covenants and agrees that during the
Transition Period and the Consulting Period, and for a period of three years
thereafter (the "Restricted Period"), Sternberg shall not, engage in any of the
following activities:



 
3

--------------------------------------------------------------------------------

 
 
(i)  directly or indirectly enter into the employ of, render any service to or
act in concert with any person, partnership, corporation or other entity that
owns, operates, manages, franchises or licenses any business that sells pizza on
a delivery or carry-out basis, including business formats such as Pizza Hut,
Domino’s or Little Caesars or for any person, partnership, corporation or other
entity which owns, in whole or in part, any such format or provides, distributes
or manufactures goods, services or products the same or similar to those
provided, distributed or manufactured by an Affiliate (a "Competitive
Business"), or


(ii)  directly or indirectly engage in any such Competitive Business on his own
account, or


(iii)  become interested in any such Competitive Business directly or indirectly
as an individual, partner, shareholder, director, officer, principal, agent,
Sternberg, consultant or in any other relationship or capacity; provided, that
the purchase of a publicly traded security of a corporation engaged in such
business or service shall not in itself be deemed violative  of this Agreement
so long as Sternberg does not own, directly or indirectly, more than 1% of the
securities of such corporation.


 
12.
Reasonableness of Scope and Duration.  The parties hereto agree that the
covenants and agreements contained in Section 11 are, taken as a whole,
reasonable in their geographical scope and duration, and no party shall raise
any issue of the reasonableness of the scope or duration of any such covenants
in any proceeding to enforce any such covenants or agreements.



 
13.
Inventions and Patents. Sternberg agrees that all inventions, innovations or
improvements in the Company’s method of conducting its businesses conceived by
or made by him during the term of this Agreement belong to the
Company.  Sternberg will promptly disclose such inventions, innovations or
improvements to the Company and perform all actions reasonably requested by the
Company to establish and confirm ownership.



 
14.
Termination. Unless Sternberg elects to terminate earlier, this Agreement shall
terminate upon the earlier of: (a) a material breach of the terms and provisions
of the Agreement by Sternberg; (b) the inability of Sternberg to perform the
services under the Agreement due to death, disability or other reason; (c) or
the conclusion of the Consulting Period.

 
 
4

--------------------------------------------------------------------------------

 
 
 
15.
Extension or Renewal of Consulting Agreement.  The parties may elect to extend
or renew the terms of this Agreement by mutual written agreement.  Any such
extension or renewal shall extend the term of the Consulting Period.



 
16.
Taxable Income. Sternberg agrees that he will treat all payments received by him
during the Consulting Period as ordinary income and will file all tax returns
and reports required to be filed by him on the basis that Sternberg is an
independent contractor as defined in applicable Treasury Regulations. Sternberg
agrees to indemnify the Company for the amount of any taxes paid by the Company
as a result of Sternberg not paying taxes owed by him with respect to Consulting
Payments made under this Agreement.



 
17.
Mutual Release. Sternberg, for himself and his heirs, executors, administrators,
personal representatives, successors and assigns, does hereby release and
forever discharge the Company, its successors, assigns, agents, representatives,
employees, officers, directors, trustees, shareholders, insurers, reinsurers and
any affiliated corporations or entities of any type or nature, from any and all
causes of action, actions, claims, demands, suits, dues, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, executions, damages, sums of money, attorneys’
fees, and/or judgments of any kind, whether known or unknown, arising in law or
equity, arising at any time prior to and through the date of the execution of
this Agreement (hereinafter “Claims”), which might have been asserted against
the Company, its successors, assigns, agents, representatives, employees,
officers, directors, trustees, shareholders, insurers, reinsurers and any
affiliated corporations or entities, by Sternberg, or by his heirs, executors,
administrators, personal representatives, successors or assigns.  This release
includes but is not limited to any and all Claims relating to Sternberg’s
employment by the Company or the separation of his employment from the Company,
including wages, compensation of any kind, vacation pay, profit sharing plans,
stock option plans, retirement plans or any benefit plans of any type or
nature.  This release further includes but is not limited to any and all Claims
arising under any of the following:  the Age Discrimination in Employment Act of
1967, as amended; the Older Workers Benefit Protection Act; Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Civil
Rights Act of 1870; the Family and Medical Leave Act of 1993, as amended; the
Americans with Disabilities Act of 1990, as amended; the Fair Labor Standards
Act of 1938, as amended by the Equal Pay Act of 1963; the Employees Retirement
Income Security Act of 1974; the U.S. Patriot Act; the Sarbanes-Oxley Act; the
Dodd-Frank Act; any other federal, state, or local civil rights, disability,
discrimination, retaliation, or labor law, or any theory of contract, arbitral,
or tort law; and/or his Consulting Period, except for any Claims arising under
this Agreement.  The Company, for itself and its successors, assigns, agents,
representatives, employees, officers, directors, trustees, and shareholders,
insurers, reinsurers and any affiliated corporations or entities of any type or
nature, does hereby release and forever discharge Sternberg, his heirs, personal
representatives, successors and assigns, from any and all causes of action,
claims, demands, suits, damages, sums of money, attorneys’ fees, and/or
judgments  arising at any time prior to and through the date of the execution of
this Agreement (hereinafter “Company’s Claims”), which might have been asserted
against Sternberg, his heirs, personal representatives, successors and assigns,
except for any claims arising under this Agreement; provided, however, that the
Company does not release or discharge any claims which may arise under
Sternberg’s November 4, 2005 Confidentiality and Non-Competition Agreement, his
November 18, 2011 Confidentiality, Non-Disparagement and Dispute Resolution
Agreement, Paragraphs 6, 7, 8, 11, 12, and 13 of his March 5, 2012 Employment
Agreement and any claims for which indemnification would not be available to
Sternberg under Delaware law.

 
 
5

--------------------------------------------------------------------------------

 
 
 
18.
Revocation Period. The parties acknowledge that this Agreement may be revoked
within seven (7) days from the execution hereof and that the Agreement shall not
become effective or enforceable until after the revocation period has ended
without revocation.  Sternberg understands that, if he elects to exercise this
revocation right, this Agreement shall be voided in its entirety at the election
of the Company, and the Company shall be relieved of all obligations to make any
payments under this Agreement, and provide any other benefits herein.  Sternberg
may, if he wishes, elect to sign this Agreement prior to the expiration of the
twenty one-day consideration period, and Sternberg agrees that if he elects to
do so, his election is made freely and voluntarily and after having an
opportunity to consult counsel.  Sternberg agrees that any revocation shall be
submitted to the Company in writing to the attention of the Executive Vice
President.



 
19.
Miscellaneous.



 
a.
Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to Sternberg’s separation, transition period and consulting
arrangement and shall not be amended, modified or waived without the express
written consent of the parties hereto.  No course of dealings between the
parties shall be deemed to affect or to modify, amend or discharge any provision
or term of this Agreement.



 
b.
Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision by such other party.



 
c.
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company and its affiliates, successors and assigns.



 
d.
Governing Law; Jurisdiction and Venue.  This Agreement shall be governed by, and
construed and enforced in accordance with the laws of Kentucky.

 
 
6

--------------------------------------------------------------------------------

 
 
 
e.
Scope and Survival.  Sections 10, 11, 12, 13, 16, 17, 18 and 19 of this
Agreement shall remain in full force and effect after termination of the
Agreement.



 
f.
Dispute Resolution. The parties agree any dispute arising between the parties
shall be resolved through confidential mediation or confidential binding
arbitration through the American Arbitration Association in Louisville,
Kentucky. Any resolution reached via mediation or award of an arbitrator shall
be final and binding on the parties. The only exception to this
mediation/arbitration requirement shall be that, in the event of an actual,
threatened or anticipatory breach of the confidentiality, non-disparagement or
non-competition provisions of this Agreement, the Company shall be entitled to
seek injunctive relief from a court of competent jurisdiction in Kentucky to
prevent or obtain immediate relief related to such breach, and in such event
Sternberg hereby irrevocably consents and submits to personal jurisdiction and
venue in and by the state courts within Jefferson County, Kentucky or in the
United States District Court for the District of Kentucky and waives all
defenses of personal jurisdiction, venue and forum non conveniens.



 
g.
Severability. The covenants and agreements contained in this Agreement shall be
construed as separate covenants and agreements, and if any provision of this
Agreement or its application to any person or circumstance is found to be
invalid, illegal or unenforceable, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those to
which it was held to be invalid, illegal or unenforceable, shall not be
affected, and the Agreement shall be valid, legal and enforceable to the fullest
extent permitted by law.



 
h.
Return of Property. Sternberg agrees that on or before conclusion of the
Consulting Period, he will return any and all property of Papa John’s, including
but not limited to his key card, office keys and corporate credit card to the
company, except that the parties agree that Sternberg may keep his Dell lap top
and Blackberry, subject to the removal of all Company information and personal
information related to John H. Schnatter and his family members at the
conclusion of the Consulting Period.





IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year set forth below.
 

 
/s/ Christopher J. Sternberg
 
Christopher J. Sternberg
     
Christopher J. Sternberg
 
Printed Name
 
Date: May 13, 2012

 
 
 
 

 
Papa John’s International, Inc.
     
By: /s/ Tony Thompson
     
Title: EVP, Global Operations
     
Date: 5-14-12



7
 